Given, J.
I. The appellees moved to affirm the judgment on the grounds that the abstract' does not claim to contain all of the testimony; that the instructions were not excepted to ; and that the assignments of error in the admission of testimony are too general. We think the record before us is in substantial compliance with the rules with respect to abstracts, exceptions, and assignments of error, and the motion to affirm is, therefore, overruled.
II. The court admitted testimony, over the defendant’s objection, as to the extent and value of the services rendered by the plaintiffs in the district court, and gave instructions in respect thereto. The point in dispute was whether the amount paid by the defendant to the plaintiffs .included the services to be rendered in the supreme court, or only the services already rendered in the district court. There was no dispute as to the *661amount, but, to determine whether that amount covered services in the district court only, it became necessary to ascertain the value oí that service, and tO' do this it was necessary to determine whether it was rendered under contract, as claimed by the defendant. While it is true that the recovery sought was for services in the supreme court only, yet, in view of the claims of the parties, it became necessary to ascertain the value of the services in the district court in determining whether the amount paid was in satisfaction of one or both. There was no error in admitting the testimony and giving the instructions complained of.
The judgment of the district court is affirmed.